NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 JORDAN MICHAEL HANSON, Appellant.

                             No. 1 CA-CR 17-0350
                               FILED 11-8-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-005451-001
                 The Honorable Pamela S. Gates, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Alice Jones
Counsel for Appellee

Jones Skelton & Hochuli PLC, Phoenix
By Lori L. Voepel
Counsel for Appellant
                           STATE v. HANSON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge David D. Weinzweig
joined.


H O W E, Judge:

¶1            Jordan Michael Hanson appeals his conviction and sentence
for second-degree murder. He argues that four reversible errors were
committed: (1) the court improperly admitted irrelevant and unduly
prejudicial evidence of other firearms; (2) the State failed to preserve
potentially exculpatory evidence, thereby violating due process; (3) the jury
reached impossible verdicts by finding Hanson guilty based on a gunshot
wound to the victim and also deciding that the State did not prove the
offense was committed with a firearm; and (4) insufficient evidence
supported the conviction. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
verdict. State v. Payne, 233 Ariz. 484, 509 ¶ 93 (2013). In September 2015,
Hanson attended a party and consumed alcohol. Afterward, Hanson
invited guests to his home, and one of the guests invited C.D. Although he
did not want C.D. to be present, Hanson allowed C.D. to enter his home.
After a short period of time, Hanson told his guests to leave. Before asking
C.D. to leave, Hanson went to his bedroom to retrieve a handgun that was
set to double-action mode,1 which he knew had a bullet in its chamber.
When asked to leave, C.D. jokingly refused. Hanson reacted aggressively,
repeatedly punching C.D. During the ensuing scuffle, Hanson shot and
killed C.D.

¶3            Hanson fled from the scene and drove away in his truck. He
later called 9–1–1 and reported that he was at a gas station. He told the
police that he had a firearm in his truck, which the officers retrieved. The
police arrested him and impounded his truck. An examination of C.D.’s



1     In single-action mode, the trigger requires 4.5 pounds of force to fire;
in double-action mode, the trigger requires 10 pounds of force to fire.


                                      2
                           STATE v. HANSON
                           Decision of the Court

body showed that soot and tearing of his scalp tissue were found in the back
of his head, which showed that he suffered a close-contact gunshot wound.

¶4            Law enforcement asked the forensic department to test the
gun for both DNA and fingerprints. Swabbing for DNA erases latent
fingerprints, so the serologist consulted a latent fingerprint analyst to
maximize the evidentiary value of the weapon; they identified which areas
of the gun were better suited for obtaining DNA samples and which areas
were better for lifting latent fingerprints. Because more DNA collects on the
textured areas of a gun, the serologist swabbed some—but not all—of those
areas. A forensic examiner tested the DNA samples and determined that
the results could not confirm whether C.D. had touched the gun. After the
DNA samples were obtained, the gun was processed for latent fingerprints.
The latent fingerprints were inconclusive regarding whether Hanson or
C.D. had touched the gun.

¶5           Before trial, Hanson learned that the DNA testing might
consume all the DNA samples. To prevent this, Hanson moved to stop the
DNA testing. Law enforcement promptly stopped the testing process,
providing the trial court time to rule on Hanson’s motion. The court denied
the motion, and the subsequent testing consumed all of the DNA. Hanson
was also unable to independently test the gun for latent fingerprints
because guns cannot be retested after fingerprint processing. Regarding
gunshot residue, the case agent testified that the presence of residue on a
body part simply indicates that the person was present when a gun was
fired.

¶6            At trial, Hanson testified that he was “not an expert in
guns[,]” but could “safely operate a firearm[.]” Based on Hanson’s claimed
unfamiliarity with firearms, the court allowed a juror to ask Hanson
whether the gun used to shoot C.D. was the only firearm that he owned.
Hanson answered, “Yes.” To contradict this testimony, the State presented
photographs of a second handgun found in Hanson’s nightstand and a rifle
case found in Hanson’s closet. After Hanson testified that the case was
empty, the State offered another photograph of a rifle inside the case.

¶7            The jury convicted Hanson of second-degree murder based
on C.D.’s fatal injury from a gunshot. During the aggravation phase, the
jury found that the State had not proved the offense was committed with
the use of the gun. The trial court sentenced Hanson to 12 years in prison.
He timely appealed.




                                     3
                           STATE v. HANSON
                           Decision of the Court

                               DISCUSSION

              1. Admission of Other Firearm Evidence

¶8            Hanson argues the evidence concerning his possession of
other firearms was irrelevant and unfairly prejudicial. We review a trial
court’s evidentiary rulings for abuse of discretion. State v. Fish, 222 Ariz.
109, 114 ¶ 8 (App. 2009).

¶9            Hanson’s testimony made this evidence relevant and not
unfairly prejudicial. He initially placed at issue his general knowledge of
firearms. To address this issue, the court permitted a limited “yes or no”
question on whether Hanson owned only one firearm. His response to that
question opened the door to the State’s contradicting evidence, the other
handgun and the rifle. See State v. Martinez, 127 Ariz. 444, 447 (1980)
(permitting the State to present previously inadmissible evidence after the
defendant “opened the door” by contradicting the evidence). Thus, the trial
court did not abuse its discretion.

              2. Alleged Due Process Violation

¶10            Hanson argues that law enforcement violated his due process
rights and prevented him from presenting a complete defense by failing (1)
to gather necessary DNA from the gun’s textured areas, (2) to obtain
adequate fingerprint samples from C.D.’s hands to compare against the
fingerprints found on the gun, (3) to preserve the DNA and fingerprints on
the gun for independent testing, and (4) to test C.D.’s hands for gunshot
residue before he was cremated. He asserts this evidence would have
supported his defense that C.D. and Hanson were struggling over the
weapon when it fired. Hanson did not object on constitutional grounds at
trial, so we review for fundamental error. State v. Escalante, 245 Ariz. 135,
140 ¶ 12 (2018).

¶11            Police violate due process if they (1) fail to preserve
potentially useful evidence for the defendant and (2) act in bad faith.
Arizona v. Youngblood, 488 U.S. 51, 57–58 (1988). The test for bad faith turns
on “the police’s knowledge of the exculpatory value of the evidence at the
time it was lost or destroyed.” Id. at 56 n*. The innocent destruction of
potentially exculpatory evidence does not violate due process. State v.
Glissendorf, 235 Ariz. 147, 150–51 ¶ 11 (2014). Here, due process was not
violated.




                                      4
                            STATE v. HANSON
                            Decision of the Court

                     a. DNA on the Gun

¶12            Hanson argues that the serologist should have swabbed all of
the textured areas of the gun to obtain more DNA to determine whether
C.D. had touched the gun. The record shows that law enforcement asked
the forensic department to test the gun for both DNA and latent
fingerprints. Because swabbing DNA erases fingerprints, the serologist
consulted with a fingerprint analyst about which areas of the gun should
be used for finding DNA samples and latent fingerprints. As such, any
failure to gather DNA from the textured surfaces of the gun was the result
of precautions taken to preserve the latent fingerprints—not bad faith.

                     b. Fingerprint Comparison

¶13           Hanson argues that law enforcement failed to obtain
adequate fingerprint samples from C.D. But this failure was not due to any
bad faith. The record shows that the fingerprints on the gun did not have
sufficient detail to enable comparison. Even if the officers would have
obtained sufficiently detailed fingerprint samples from C.D.’s hands, the
fingerprints could not have been matched.

                     c. Consumption of Evidence on the Gun

¶14           Hanson argues that law enforcement violated due process by
not preserving the DNA when they had the DNA tested. Law enforcement
engaged in no bad faith, however, because they obtained court approval for
the testing. See State v. Goudeau, 239 Ariz. 421, 442 ¶ 47 (2016) (finding no
bad faith when the State obtained prior court approval for
post-indictment consumption of DNA). Similarly, Hanson argues that the
State violated due process by failing to preserve the latent fingerprint
evidence on the gun. But the consumption of evidence alone does not
establish bad faith. State v. Bible, 175 Ariz. 549, 594 (1993). We find no other
evidence indicating bad faith.

                     d. Gunshot Residue

¶15           Hanson argues that law enforcement should have tested
C.D.’s hands for gunshot residue. The case agent’s testimony explained,
however, that the presence of gunshot residue on a body part simply
indicates that a person was present when a gun was fired. Here, C.D. was
present when the gun was fired. The presence of gunshot residue on his
hands was therefore not potentially exculpatory and would not have
supported Hanson’s defense that they were struggling over the gun.



                                       5
                            STATE v. HANSON
                            Decision of the Court

Moreover, no evidence was presented to show that law enforcement
declined to test C.D.’s hands in bad faith.

              3. Jury’s Legally Inconsistent Verdict

¶16           Hanson argues that the jury reached legally inconsistent
verdicts by convicting him of second-degree murder, but also finding that
the State had not proved the offense involved the use, threatened use, or
possession of a deadly weapon during the commission of a crime. As
support, he contends that the medical proof was uncontroverted that C.D.
suffered no significant injuries other than the gunshot wound. Therefore,
he asserts that a new trial is required. Arizona law permits inconsistent
verdicts. Gusler v. Wilkinson ex rel. Cty. of Maricopa, 199 Ariz. 391, 396 ¶ 25
(2001). Inconsistent verdicts could be based on error, jury nullification,
compromise, or lenity. State v. Hansen, 237 Ariz. 61, 68 ¶ 20 (App. 2015).
Regardless of the reason, we will not pry into the jury’s deliberative process.
Id. We find no error. See State v. Parsons, 171 Ariz. 15, 15–16 (App. 1991)
(finding no error when the jury found defendant guilty of aggravated
assault based on use of a deadly weapon or dangerous instrument but
found the offense was not dangerous because the State had not proven the
offense involved the use of a deadly weapon or dangerous instrument).

              4. Sufficient Evidence for the Verdict

¶17            Hanson contends that his conviction was not supported by
sufficient evidence. A person commits second-degree murder by—
among other ways—intentionally causing another person’s death. A.R.S.
§ 13–1104(A)(1). In reviewing the sufficiency of the evidence, we determine
whether the State presented substantial evidence from which a reasonable
trier of fact could have found guilt beyond a reasonable doubt. State v.
Routhier, 137 Ariz. 90, 99 (1983).

¶18           Viewing the facts in the light most favorable to sustaining the
conviction, we find substantial evidence from which a reasonable jury
could have decided Hanson intentionally caused C.D.’s death. Before
telling C.D. to leave his home, Hanson armed himself with his handgun,
which had a bullet in its chamber. He then initiated the physical
confrontation with C.D., and he was holding the gun when it fired. While
he testified that the gun’s safety was on, a reasonable jury could have
believed that he switched the safety off because, barring the introduction of
some defect in the gun’s safety mechanism, the gun could not be fired with
the safety still engaged. Furthermore, Hanson had the gun set to
double-action mode, which required greater force to pull the trigger. The



                                      6
                            STATE v. HANSON
                            Decision of the Court

added force required to fire the gun in double-action mode reduced the
likelihood that the gun fired unintentionally. Moreover, the evidence
demonstrated that C.D. was shot in the back of the head at close range.
Thus, a rational jury could have found that Hanson pulled the trigger when
the gun was pressed against the back of C.D.’s head.

¶19            Hanson counters that he was justified in using deadly
physical force because he was in imminent peril of death or serious physical
injury and C.D. was trespassing after he refused to leave. Under A.R.S.
§ 13–418, deadly force in defense of a residential structure is justified only
against a person who “was in the process of unlawfully or forcefully
entering, or had unlawfully or forcefully entered” the residential structure.
This justification does not apply to using force against invited guests. Here,
Hanson admitted that he allowed C.D. into his home. Thus, this argument
fails.

                               CONCLUSION

¶20           For the foregoing reasons, we affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         7